         Case 1:20-cv-04389-MKV Document 61 Filed 06/29/20 Page 1 of 1



                                                                         USDC SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
                                                                         DOC #:
 ARCESIUM LLC,                                                           DATE FILED: 6/29/2020
                           Plaintiff,

                       -against-                                 1:20-cv-04389 (MKV)

 ADVENT SOFTWARE, INC., and SS&C                                        ORDER
 TECHNOLOGIES HOLDINGS, INC.,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Pursuant to the Plaintiff’s letter [ECF #54, 56], the pending motion for a temporary
restraining order and a preliminary injunction is withdrawn without prejudice to renewal at a
later date. The hearing on the motion scheduled for July 2, 2020 is adjourned.
       The open motions to seal certain filings in this action [ECF #38, 46, 55, 58] are
GRANTED. The document will remain sealed pending a further order of this Court or
application for unsealing. The redacted copies of such sealed documents will remain accessible
on the public docket. The Clerk is directed to close the motions at 38, 46, 55, and 58.
       Plaintiff and Defendants should confer regarding the next steps in this case, including the
timing of Defendants’ response to the Complaint and any anticipated motions. A proposed case
management plan and scheduling order, modified to include the time within which Defendant
will respond to the complaint, should be filed on ECF and submitted in Microsoft Word format
to VyskocilNYSDChambers@nysd.uscourts.gov on or before July 7, 2020.


SO ORDERED.


                                                     _________________________________
Date: June 29, 2020                                        MARY KAY VYSKOCIL
      New York, NY                                         United States District Judge
